                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                                  No. 2:17-CV-54-D


ADAM L. PERRY,                              )
                                            )
                           Plaintiff,       )
                                            )
                 v.                         )                        ORDER
                                            )
WILLIAM EARL BRITT,                         )
                                            )
                           Defendant.       )


       On November 16, 2017, the United States removed a contempt motion Perry filed in

Perquimans County Superior Court to this court [D .E. 1]. On December 20, 2017, the United States

moved to dismiss the action pursuantto Federal Ru1e of Civil Procedure 12(b)(1 ), (5), and (6) [D.E.

14]. On May 11, 2018, the court denied Perry's motion for contempt and denied the remaining

motions as moot [D.E. 19], and the clerk entered judgment [D.E. 20]. On June 15,2018, Perry filed

motions for a restraining order and relief from the judgment [D.E. 23]. On Ju1y 2, 2018, the United

States filed a response in opposition to the motions [D.E. 24]. On Ju1y 9, 2018, Perry filed a notice

of appeal [D .E. 25]. On October 25, 2018, the United States Court of Appeals for the Fourth Circuit

affirmed [D.E. 28].

       The court has considered Perry's motions under the governing standards. See Fed. R. Civ.

P. 60(b), 65; Winterv. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);Aikensv. Ingram, 652

F.3d 496, 500-01 (4th Cir. 2011) (en bane); Real Truth About Obama. Inc. v. FEC, 575 F.3d 342,

346 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089 (2010), reissued in relevant part, 607

F.3d 355 (4th Cir. 2010) (per curiam); U.S. Dep't of Labor v. WolfRun Mining Co., 452 F.3d 275,

281 n.1 (4th Cir. 2006). The motions lack merit and are DENIED.
SO ORDERED.   This~ gay   of October 2018.




                                         United States District Judge




                                  2
